60 N.Y.2d 716 (1983)
Board of Education of the City of New York, Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 13, 1983.
Decided October 18, 1983.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Pamela Seider Dolgow and Ronald E. Sternberg of counsel), for appellant.
Robert Abrams, Attorney-General (Richard J. Dorsey and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (88 AD2d 1057).